DETAILED ACTION
RE: Zhang et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-8 and 11) and species of SEQ ID NO:2 in the reply filed on 8/8/2022 is acknowledged.
3.	Claims 1-12 are pending. Claim 13 is canceled. Claims 9, 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
4.	Claims 1-8 and 11 are under examination.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 3/27/2020 has been considered by the examiner.

Claim Objections
7.	Claim 1 objected to because of the following informalities:  
Claim 1 recites “(b) when the CAR is activated and/or the exogenous TCR is activated, the immune cell induces the secretion of anti-CD47 antibodies”. It is unclear what cells are induced by immune cells to secrete anti-CD47 antibodies. It is suggested that the claim be amended to recite: activation of CAR or the exogenous TCR induces the immune cell to secret anti-CD47 antibodies.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brentjens et al. (US 2016/0045551A1, pub. date: 2/18/2016). 
Brentjens teaches an engineered immunoresponsive T cell or NK cell comprising (i) a chimeric antigen receptor CAR or an exogenous TCR that target a tumor antigen, wherein the binding of CAR or TCR activates the immunoresponsive T cell or NK cell; and (ii) a soluble anti-CD47 scFv antibody (claims 1-4, 9, 11 and 12). Brentjens et al. teaches that upon activation of the CAR to cognate antigen, armored CAR T cells (genetically modified CAR T cells expressing scFv molecules) may be induced to secrete scFvs antagonistic to the CD47 receptor expressed on the tumor cell ([0207]). Brentjens teaches a pharmaceutical composition comprising the engineered immunoresponsive T cell or NK cell and a pharmaceutically acceptable excipient (claim 55). Brentjens teaches armored CAR T cells comprising a scFv-transmembrane domain (TM)-CD28 costimulatory domain-CD3[Symbol font/0x7A] signaling domain (Fig. 1 and [0034]), which anticipates the Formula (I) of instant claim 3. 
Brentjens teaches that the soluble anti-CD47 scFv antibody is B6H12.2 scFv (Fig. 4) and B6H12.2 scFv comprises the amino acid sequence of SEQ ID NO:54 (Fig. 4). The amino acid sequence of SEQ ID NO:54 is 100% identical to instant SEQ ID NO:2, see sequence alignment below: 

    PNG
    media_image1.png
    933
    766
    media_image1.png
    Greyscale

As shown in Fig. 4 (reproduced below), SEQ ID NO:54 comprises a CD8 leader sequence (a signal peptide)-VH- linker-VL, which meets the Formula (II) of instant claim 4.

    PNG
    media_image2.png
    684
    1040
    media_image2.png
    Greyscale

Brentjens teaches that the anti-CD47 scFv may be a humanized antibody of B6H12.2 scFv ([0164]).

Conclusion
10.	No claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643